Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is in response to applicants’ amendment of 5 July 2022. Applicants have clarified what is the claimed inventive process and thus has overcome the 35 USC 112 rejections. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
In view of the amendments to the claims clarifying that the process of claims 10-13, 15 and 21 are now directed to a method for making microcapsules and the fact that it is not an undue burden to search the process for making microcapsules, the microcapsules themselves and an article comprising the microcapsules; the restriction requirement of 19 January 2022 is hereby withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This newly added claim teaches a first portion of the light up-conversion molecules is polymerized to form the polymer shell and that the polymer shell is surface-modified with a second portion of the light up-conversion molecules. This newly claimed process is different from what is taught in paragraph [0004] of the originally filed disclosure which is that the microcapsule can be incorporating a first portion of the light up-conversion molecules into the shell via copolymerization and then binding a second portion of the light up-conversion molecules to surface functionalities on the polymer shell. This disclosed process is different from that newly claimed process. 
The shell resulting from the first step of new claim 21 reads on a shell produced only from the light up-conversion molecules having sidechains with reactive functional groups. The specification and originally filed claims teaches the polymer shell is produced via copolymerization of  the light up-conversion molecules and a shell forming monomer or polymer (para 20, 30, 31, 44 and 45 and org. claims 3, 12 and 18). Thus the originally filed disclosure does not support the first step of new claim 21. 

Claims 8 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Applicants’ amended claim 1 to now include the limitations of claim 8 and claim 16 to include the limitations of claim 20. Thus claims 8 and 20 now no longer further limit claims 1 and 16, respectfully.
 Applicant may cancel the claims, amend the claims to place the claim in proper dependent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.
Allowable Subject Matter
Claims 1-7,9-13, and 15-19 are allowable.
The claimed microcapsules comprising a core components encapsulated in a polymer shell where the polymer shell either comprise a light up-conversion molecules copolymerized therein or has a light up-conversion molecule having sidechains with reactive functional groups bound to surface functionalities on the polymer shell. The closest art are WO 2017/127717 which teaches microgel particles having a light up-conversion molecule having sidechains with reactive functional groups bound to surface functionalities thereto; CN 111057174 which teaches fluorescent microspheres having a light up-conversion molecule having sidechains with reactive functional groups copolymerized therein; and U.S. 8,129,908 which teaches electroluminescent lumino-shell comprising electroluminescent molecules having sidechains with reactive functional groups incorporated therein.  None of the taught particles of these references are microcapsules. US 8,98,912 is cited as of interest since it teaches gas filled microspheres having luminescent molecules incorporated into the shell of the microspheres, but the luminescent molecules do not have sidechains with reactive functional groups. U.S. patent application publications 2017/0168037 and 2018/0313750 are cited as of interest since they teach microcapsules where he core comprises light up-conversion molecules.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
8/9/22